         Case: 1:11-cr-00282-DAP Doc #: 61 Filed: 03/25/21 1 of 5. PageID #: 641




                            IN THE UNITEST STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                           )
                          Plaintiff                        )    CASE NO. 1:11-CR-282
                                                           )
                                                           )     JUDGE DAN A. POLSTER
            v.                                             )
                                                           )    OPINION AND ORDER
JAMES J. SCAMPITILLA,                                      )
                                                           )
                         Defendant                         )


                                                MEMORANDUM

           Before the Court is Defendant James J. Scampitilla’s Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) for Immediate Compassionate Release, ECF Doc. 54. For the

foregoing reasons, Defendant Scampitilla’s motion is GRANTED.

                                                    I. Background

           On November 15, 2011, Defendant Scampitilla was sentenced to 151 months of

imprisonment, and three (3) years of supervised release, after pleading guilty to one count of

Unarmed Bank Robbery, 18 U.S.C. § 2113(a). See ECF Doc. #: 27. Scampitilla is currently being

held at USP Canaan and has a release date of August 28, 2022.1 He suffers from Type 2 diabetes

mellitus, obesity, and hypertension. See ECF Doc. #: 54, Ex. 1. He asks the Court through counsel

to release him immediately because these conditions have life-threatening consequences if he were

to contract COVID-19, and due to the fact that he has recently been in transit and is therefore at




1
    Find an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Mar. 24, 2021).


                                                           1
       Case: 1:11-cr-00282-DAP Doc #: 61 Filed: 03/25/21 2 of 5. PageID #: 642




increased risk of contraction. 2 On February 26, 2021, the Government filed a response in

opposition. ECF Doc. 57. Defendant Scampitilla filed his reply on March 12, 2021. ECF Doc. 60.

                                                    II. Discussion3

         Under § 3582(c)(1)(A)(i), before granting a sentence modification, a court must find: (A)

extraordinary and compelling reasons warrant a sentence modification; (B) the defendant is not a

danger to the safety of any other person or the community; and (C) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v. Taylor, Case

No. 4:19 CR 206, 2021 U.S. Dist. LEXIS 19541, at *2 (N.D. Ohio Feb. 2, 2021).

A. Extraordinary and Compelling Reasons

         To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether: (1) the defendant is at high risk of having grave complications

should he contract COVID-19, and (2) the prison where the defendant resides has a severe COVID-

19 outbreak. See United States v. Jones, No. 20-3701, 980 F.3d 1098, 1109 (6th Cir. Nov. 20, 2020)

(“Until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts

have full discretion in the interim to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release…”).

         The Centers for Disease Control and Prevention (“CDC”) have determined that certain

medical conditions unquestionably present an increased risk from COVID-19.4 Scampitilla suffers

from Type 2 diabetes mellitus and obesity; each puts him at risk for severe complications from



2
  When the Motion was filed, Scampitilla had recently been moved from USP Mcreary to FTC Oklahoma City, and
was awaiting reassignment to another long-term facility. ECF No. 54, at 6-7. By the time of his Reply brief, Scampitilla
had been placed in USP Canaan, where he remains at present. ECF No. 60, at 2.
3
  A defendant must satisfy § 3582(c)(1)(A)(i)’s exhaustion requirement before filing a motion for compassionate
release. Scampitilla has satisfied the exhaustion requirement.
4
  People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html              (last
visited Mar. 24, 2021).


                                                           2
      Case: 1:11-cr-00282-DAP Doc #: 61 Filed: 03/25/21 3 of 5. PageID #: 643




COVID-19. In addition, he has hypertension, a condition that may carry with it an increased risk

of complications.5

        While the Government disputes Scampitilla’s claims to suffering from obesity and

hypertension, they acknowledge the presence of diabetes. See ECF Doc. #: 57, at 15-16. And it

does not contest the presence of COVID-19 in the facilities to which Scampitilla has been

transferred. As such, the Government has conceded that Scampitilla satisfies the requirements of

the “extraordinary and compelling reasons” test. ECF Doc. 57, at 17. The Court can therefore

accept this assertion without further inquiry and move on to consider the other factors.

B. § 3553 Factors 6

        The Court, in sentencing an individual, must hand down a term that is “sufficient, but not

greater than necessary, to comply with the purposes” of incarceration. 18 U.S.C. § 3553(a). These

purposes also bear strongly on whether a court can modify a sentence after the fact. Among the

factors the Court weighs are the nature and circumstance of the offense, the defendant’s history

and characteristics, and the need to promote respect for the law. 18 U.S.C. § 3553(a)(1) & (2).

Another element that a court can consider is the length of the original sentence and the proportion

of that sentence served. See United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020); see

also United States v. Relliford, 2021 U.S. App. LEXIS 5188, at *3 (6th Cir. Feb. 22, 2021) (“[T]he

length of time remaining on [Defendant]’s sentence . . . is relevant to several of the § 3553(a)

factors.”).

        While the Government insists that Scampitilla’s criminal history shows a pattern of violent

conduct, it also admits that these crimes were committed long ago. See ECF No. 57, at 18. Given


5
 Id.
6
 Due to significant overlap between factors the Court must consider when analyzing a defendant’s danger to the
community and the § 3553(a) sentencing factors, the Court will address both in one section.



                                                      3
      Case: 1:11-cr-00282-DAP Doc #: 61 Filed: 03/25/21 4 of 5. PageID #: 644




that Scampitilla is set to be released regardless in no more than approximately 17 months, the

Court now affords his prior criminal record little weight. See United States v. Kontrol, 554 F.3d

1089, 1093 (6th Cir. 2009) (district courts have “broad discretion to determine what sentence will

serve [§ 3553(a)’s] statutory objectives.”). Scampitilla’s last violent offense occurred half a decade

before the offense for which he is currently held. And the bank robbery, while it included a threat,

was committed while Scampitilla was unarmed. See United States, 2021 U.S. App. LEXIS 5188,

at *2-3 (finding that the district court properly considered the § 3553(a) factors when looking at

the seriousness of the offense as well as the amount of time remaining on the defendant’s sentence).

He has made strides in prison, including completing several certificate programs, and has family

willing to take him in upon release. See ECF Doc. ##: 54, at 9-10 and Ex. C. As such, it does not

appear that he poses a danger to the safety of any person or the community.

        Further, the sentence would seem to have served its purpose. As the defendant notes,

assuming a standard relocation to a halfway home with six (6) months remaining, Scampitilla has

less than a year left on his prison sentence. See ECF Doc. #: 54, at 2. Scampitilla served nearly a

decade behind bars, and therefore a reduction would account for less than 10% of his sentence.

See United States v. Jones, No. 20-3701, 2020 U.S. App. LEXIS 36620, at *30 (6th Cir. Nov. 20,

2020) (“Reading the judge’s compassionate release decision and the original sentencing hearing

transcript together reveals that the district judge carefully considered all relevant § 3553(a)

factors.”). The Court does not overlook the difficulties of receiving necessary addiction treatment

while in BOP custody and hopes that Scampitilla will seek additional treatment upon release.

        Accordingly, upon careful consideration, because the § 3553(a) factors tend to support

releasing Scampitilla, the Court finds that he meets all the factors necessary for compassionate

release.




                                                  4
      Case: 1:11-cr-00282-DAP Doc #: 61 Filed: 03/25/21 5 of 5. PageID #: 645




                                           III. Conclusion

   The time Scampitilla has served is sufficient punishment, particularly considering the

likelihood of severe medical complications or death should he contract COVID-19. The Court

sincerely hopes Scampitilla will go forth and live a law-abiding life.

   The Court hereby reduces Scampitilla’s sentence to time served, plus up to 10 days in the

discretion of BOP to quarantine Scampitilla prior to release. Scampitilla’s term of supervised

release remains at three (3) years, subject to the terms imposed at sentencing.



       For the above reasons, Defendant Scampitilla’s Motion, ECF Doc. 54, is GRANTED.



IT IS SO ORDERED.



                                                       /s/ Dan Aaron Polster March 25, 2021
                                                       Dan Aaron Polster
                                                       United States District Judge




                                                 5
